                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
v.                                                  §                    1:18-CR-337-RP
                                                    §
ALVINO TORNES-XOCHITLA,                             §
                                                    §
                Defendant.                          §

                                               ORDER

        Before the Court is Defendant Alvino Tornes-Xochitla’s (“Tornes”) motion to dismiss the

pending indictment. (Dkt. 17). Having considered the parties’ briefs, the evidence, and the relevant

law, the Court enters the following order.

                                         I. BACKGROUND

        Tornes has been indicted with a single count of illegal reentry into the United States in

violation of 8 U.S.C. § 1326(a). (Dkt. 12). Specifically, the Government alleges that Tornes is an alien

who was found in the Travis County Jail on September 3, 2018, and that Tornes was previously

removed from the United States to Mexico on or about November 26, 2010. (See Compl., Dkt. 1).

        Tornes is a citizen of Mexico. (Gov’t. Resp., Dkt. 19, at 2). Immigration authorities first

found him on May 12, 2008, and served him with a notice to appear (“NTA”) while he was in

custody. (See NTA, Dkt. 17-1; Gov’t. Resp., Dkt. 19, at 3). The NTA did not contain a date or time.

(See NTA, Dkt. 17-1, at 1). Tornes was held in custody until the hearing, where he appeared and

participated. (See Gov’t. Resp., Dkt. 19, at 27; Order, Dkt. 17-2). At the hearing, Tornes submitted a

Stipulated Request for Order and Waiver of Hearing, in which he conceded his removability and

waived appeal. (Gov’t. Resp., Dkt. 19, at 3; Order, Dkt. 17-2). Tornes was ordered removed. (Id.).

This removal order was reinstated in February 2009. (Mot. Dismiss, Dkt. 17, at 1). It is this removal

order that forms the basis of Tornes’s indictment for illegal reentry.



                                                   1
        Tornes now seeks to collaterally challenge his removal order. Relying on the Supreme

Court’s recent decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018), Tornes argues that his pending

indictment for illegal reentry must be dismissed because his sole prior removal order was invalid.

(Mot. Dismiss, Dkt. 17, at 2). Specifically, he contends that because he received a Notice to Appear

that did not indicate the removal hearing’s date and time as required by statute, that notice was

invalid and the immigration judge who ordered his removal had no jurisdiction to do so. (Id.). The

Government filed a response. (Dkt. 19).

                                          III. DISCUSSION

        A defendant charged with illegal reentry in violation of 8 U.S.C. § 1326 has a due process

right to challenge the removal order upon which the charge is predicated in the criminal proceeding

before the district court. United States v. Mendoza–Lopez, 481 U.S. 828, 837–38 (1987). After Mendoza–

Lopez, the Court of Appeals for the Fifth Circuit held that to collaterally attack a prior removal order

in a criminal proceeding, the alien must demonstrate that: “(1) the removal hearing was

fundamentally unfair; (2) the hearing effectively eliminated the right of the alien to challenge the

hearing by means of judicial review of the order; and (3) the procedural deficiencies caused the alien

actual prejudice.” United States v. Lopez–Ortiz, 313 F.3d 225, 229 (5th Cir. 2002).

        The Fifth Circuit regards this test as “effectively codified” in 8 U.S.C. § 1326(d). United States

v. Lopez–Vasquez, 227 F.3d 476, 483 n.13 (5th Cir. 2000). Section 1326(d) provides that an alien may

not challenge the validity of a removal order unless the alien establishes that: “(1) the alien exhausted

any administrative remedies that may have been available to seek relief against the order; (2) the

deportation proceeding at which the order was issued improperly deprived the alien of the

opportunity for judicial review; and (3) the entry of the order was fundamentally unfair.” 8 U.S.C.

§ 1326(d). To successfully challenge a removal order, the alien must prove all three prongs. United

States v. Cordova–Soto, 804 F.3d 714, 719 (5th Cir. 2015). “If the alien fails to establish one prong of



                                                    2
the three part test, the Court need not consider the others.” Id. (quoting United States v. Mendoza–

Mata, 322 F.3d 829, 832 (5th Cir. 2003)). The Fifth Circuit has also required a showing of prejudice.

Id. at 719.1 To show prejudice, the alien must show that “‘there was a reasonable likelihood that but

for the errors complained of the defendant would not have been deported.’” Id. (quoting United

States v. Benitez–Villafuerte, 186 F.3d 651, 658–59 (5th Cir. 1999)). The Government argues that

Tornes fails to establish all three prongs and has failed to demonstrate prejudice. (Gov’t. Resp., Dkt.

19). The Court addresses each requirement of 8 U.S.C. § 1326(d), and the question of prejudice, in

turn.

                                          A.      Fundamental Fairness

        To collaterally attack a prior removal order in a criminal proceeding, a noncitizen must show

that “the removal hearing was fundamentally unfair.” Cordova–Soto, 804 F.3d at 718–19 (quoting 8

U.S.C. § 1326(d)(c)). Tornes argues that his removal order was fundamentally unfair because the

immigration judge who issued the order lacked jurisdiction to do so. (Mot. Dismiss, Dkt. 17, at 3–6).

The Court will consider whether the immigration judge had jurisdiction over Tornes’s removal




1 Tornes has preserved for review whether he must show actual prejudice because the text of Section 1326
requires only exhaustion of administrative remedies, the deprivation of judicial review, and fundamental
unfairness. (Mot. Dismiss, Dkt. 16, at 3 n.2). Compare 8 U.S.C. § 1326(d) (“[A]n alien may not challenge the
validity of the deportation order . . . unless the alien demonstrates . . . (1) the alien exhausted any
administrative remedies that may have been available to seek relief against the order; (2) the deportation
proceeding at which the order was issued improperly deprived the alien of the opportunity for judicial review;
and (3) the entry of the order was fundamentally unfair.”) with United States v. Cordova–Soto, 804 F.3d 714, 718–
19 (5th Cir. 2015) ([T]o collaterally attack a prior removal order in a criminal proceeding, the alien must
demonstrate . . . (1) the removal hearing was fundamentally unfair; (2) the hearing effectively eliminated the
right of the alien to challenge the hearing by means of judicial review of the order; and (3) the procedural
deficiencies caused the alien actual prejudice.”). However, this Court assumes without deciding that, in
general, a defendant must show prejudice in order to collaterally challenge a prior removal order, in light of
the Fifth Circuit’s consistent application of a prejudice requirement alongside the statutory test under §
1326(d). See, e.g., Cordova–Soto, 804 F.3d at 719; United States v. Lopez–Ortiz, 313 F.3d 225, 229 (5th Cir. 2002);
United States v. Lopez–Vasquez, 227 F.3d 476, 483 (5th Cir. 2000); United States v. Benitez–Villafuerte, 186 F.3d
651, 658 (5th Cir. 1999). Tornes asserts in his motion that he satisfies the Fifth Circuit’s articulation of the
standard. (Mot. Dismiss, Dkt. 17, at 3 n.1).


                                                        3
hearing and, if the immigration judge lacked jurisdiction, whether the removal hearing was

fundamentally unfair.

                               1. Jurisdiction of the Immigration Judge

        Federal regulation provides that “[j]urisdiction vests, and proceedings before an Immigration

Judge commence, when a charging document is filed with the Immigration Court.” 8 C.F.R. §

1003.14(a). A charging document includes a NTA. Id. § 1003.13 (“Charging document means the

written instrument which initiates a proceeding before an Immigration Judge. . . . [T]hese documents

include a Notice to Appear, a Notice of Referral to Immigration Judge, and a Notice of Intention to

Rescind and Request for Hearing by Alien.”). The statute governing removal proceedings defines a

NTA as a “written notice” that “specif[ies]” certain information, including “[t]he time and place at

which the proceedings will be held.” 8 U.S.C. § 1229(a)(1)(G)(i). In Pereira, the Supreme Court held

that “[a] putative notice to appear that fails to designate the specific time or place of the noncitizen’s

removal proceedings is not a ‘notice to appear under section 1229(a).’” Pereira, 138 S. Ct. at 2113–14

(quoting 8 U.S.C. § 1229b(d)(1)(A)). “The plain text, the statutory context, and common sense all

lead inescapably and unambiguously to that conclusion.” Id. at 2110.

        In this case, Tornes argues that without a date and time, the putative NTA he received in

2008 was not a NTA at all. (Mot. Dismiss, Dkt. 17, at 5). Without a NTA, Tornes argues, there was

no charging document, and without a charging document, jurisdiction never vested in the

immigration judge who issued Tornes’s removal order. (Id.). The Government counters that Pereira’s

reading of § 1229(a) is limited to the specific facts of that case, which concerned whether a NTA

lacking the time and place of a removal hearing triggered the “stop-time rule” for certain

discretionary immigration relief. (Gov’t. Resp., Dkt. 19, at 10–11; Pereira, 138 S. Ct. at 2110). The

Government contends that a document lacking the time and place of a removal hearing nevertheless

meets the regulatory definition of a NTA, thereby vesting jurisdiction with the immigration judge.



                                                    4
(Gov’t. Resp., Dkt. 19, at 9). Based on the plain language of the statute, as supported by the clear

directive of the Supreme Court in Pereira, this Court finds that a notice to appear without a date and

time is not a NTA and therefore cannot vest an immigration judge with jurisdiction.

        Removal proceedings are regulated by statute under 8 U.S.C. § 1229a. The implementing

regulations provide that “jurisdiction vests, and proceedings before an Immigration Judge

commence, when a charging document is filed.” 8 C.F.R. § 1003.14(a). A charging document must

“include a Notice to Appear.” Id. § 1003.13.2 Accordingly, a document that does not “include a

Notice to Appear” is not a charging document under the regulations, and therefore cannot establish

jurisdiction. “[R]emoval proceedings commence when the [Department of Homeland Security] files

the appropriate charging document with the immigration court.” DeLeon–Holguin v. Ashcroft, 253

F.3d 811, 815 (5th Cir. 2001) (concluding that “removal proceedings . . . commenced when the

Notice to Appear was filed”).

        Both the statute and the regulations define a “Notice to Appear” for removal proceedings.

The statute governing removal proceedings defines a Notice to Appear as a “written notice” that

“specif[ies] . . . [t]he time and place at which the proceedings will be held.” 8 U.S.C. §

1229(a)(1)(G)(i). The regulations that govern the jurisdiction of an Immigration Judge state that a

Notice to Appear “must also include” a list of information that specifies all of the same information

required by the statute under § 1229(a), except that the time and place of the removal proceeding are

omitted. 8 C.F.R. § 1003.15(b). The regulations also state that “[i]n removal proceedings pursuant to

section 240 of the Act, the Service shall provide in the Notice to Appear, the time, place and date of

the initial removal hearing, where practicable.” Id. § 1003.18(b).




2“Charging document means the written instrument which initiates a proceeding before an Immigration
Judge. . . . [T]hese documents include a Notice to Appear, a Notice of Referral to Immigration Judge, and a
Notice of Intention to Rescind and Request for Hearing by Alien.” 8 C.F.R. § 1003.13.


                                                      5
        The Government suggests that the regulations supply an alternative definition of a Notice to

Appear, through which a Notice to Appear may vest an immigration judge with jurisdiction even

though the NTA fails to meet the statutory definition. (See Gov’t. Resp., Dkt. 19, at 19–20). The

Court rejects this theory for several reasons.

        First, a regulatory definition does not displace a statutory definition where the statute is

unambiguous. “In the process of considering a regulation in relation to specific factual situations, a

court may conclude the regulation is inconsistent with the statutory language or is an unreasonable

implementation of it. In those instances, the regulation will not control.” United States v. Haggar

Apparel Co., 526 U.S. 380, 392 (1999). “If the intent of Congress is clear, that is the end of the

matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent

of Congress.” Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–43 (1984)). Here,

the expressed intent of Congress is unambiguous. Section 1229(a) expressly provides that a Notice

to Appear is a “written notice” that “specif[ies] . . . [t]he time and place at which the proceedings will

be held.” 8 U.S.C. § 1229(a)(1)(G)(i). Without a time and place, a notice fails to meet the

requirements for a NTA under the statute. The Supreme Court affirmed that § 1229(a) is

unambiguous in Pereira. “[T]he plain text, the statutory context, and common sense all lead

inescapably and unambiguously” to the conclusion that “a notice that does not inform a noncitizen

when and where to appear for removal proceedings is not a notice to appear under section 1229(a).”

Pereira, 138 S. Ct. at 2110 (internal citations and quotations omitted); see also id. at 2113–14. This

Court concludes that Congress unambiguously intended that a Notice to Appear must always specify




                                                     6
the time and place of the removal hearing.3 Because the statute is unambiguous, the statutory

definition must control.4

        Second, Pereira held that the time-and-place requirement is “definitional” for a document

that purports to be a notice to appear. Pereira, 138 S. Ct. at 2116. “[T]he omission of time-and-place

information is not, as the dissent asserts, some trivial, ministerial defect, akin to an unsigned notice

of appeal. . . . Failing to specify integral information like the time and place of removal proceedings

unquestionably would deprive [the notice to appear] of its essential character.” Pereira, 138 S. Ct. at

2116–17 (internal citations and quotations omitted). Although Pereira acknowledged that the issue

before the Court involved a specific and “narrow” question relating to the stop-time rule, id. at

2111–12, the Supreme Court did not limit its construction of the Notice to Appear to the stop-time

rule. “Pereira does not say that a putative notice to appear that omits the time and place of a removal

hearing fails to trigger the stop-time rule—it says that such a document is not a notice to appear at

all.” United States v. Valladares, No. 1:17-CR-156-SS (W.D. Tex. Oct. 30, 2018) (Order, Dkt. 44, at 8).

        Pereira explicitly states that the time and place requirement applies in every place where the

term “Notice to Appear” is used in the statute: “when the term ‘notice to appear’ is used elsewhere

in the statutory section, including as the trigger for the stop-time rule, it carries with it the

substantive time-and-place criteria required by § 1229(a).” Pereira, 138 S. Ct. at 2116 (2018). This is a

“straightforward understanding of the text.” Id. “[G]iven the clarity of the plain language, we ‘apply




3 As noted in Pereira, this requirement does not prevent the Government from revising the time and place of a
removal hearing according to its ordinary administrative needs, as long as the Government “provides ‘written
notice . . . specifying . . . the new time or place of the proceedings’ and the consequences of failing to appear.”
Pereira, 138 S. Ct. at 2119 (quoting 8 U.S.C. § 1229(a)(2)).
4 This is consistent with how other courts in our district have approached the issue. See, e.g., United States v.
Valladares, No. 1:17-CR-156-SS (W.D. Tex. Oct. 30, 2018) (Order, Dkt. 44, at 11) (“Congress unambiguously
intended for notices to appear to always include the time and place of removal hearings.”); United States v.
Cruz–Jimenez, No. 1:17-CR-63-SS, 2018 WL 5779491 (W.D. Tex. Nov. 2, 2018) (Order, Dkt. 31, at 10) (same).


                                                        7
the statute as it is written.’” Pereira, 138 S. Ct. at 2120 (quoting Burrage v. United States, 571 U.S. 204,

218 (2014)). This Court must apply the statutory definition of the NTA “as it is written.” Id.

        This analysis is further supported by the fact that Pereira considered and rejected the

regulation’s treatment of the time and place details as optional. The same regulation on which the

Government relies provides in another section that a NTA shall include “the time, place and date of

the initial removal hearing, where practicable.” 8 C.F.R. § 1003.18(b) (emphasis added). In Pereira, the

Supreme Court noted this provision, id. at 2111, weighed the Government’s concern that including

the date and time may be frequently impracticable, and concluded that “[t]hese practical

considerations are meritless and do not justify departing from the statute’s clear text.” Pereira, 138 S.

Ct. at 2118. Having considered whether the regulations might control in some circumstances, the

Supreme Court rejected this possibility in favor of the statute’s express requirements.

        This Court finds that the Notice to Appear that initiates removal proceedings under the

statute and the Notice to Appear that vests jurisdiction in an immigration judge under the

implementing regulations refer to the same document. The statute and the regulations are addressing

the same subject matter and the same proceedings. Moreover, “as noted in Pereira, there is no reason

why the function of a notice to appear should affect the information that it must include.” United

States v. Cruz–Jimenez, No. 1:17-CR-63-SS, 2018 WL 5779491 (W.D. Tex. Nov. 2, 2018) (Dkt. 31, at

11) (citing Pereira, 138 S. Ct. at 2115 n.7).5

        The Court further finds that Tornes’s appearance at his removal hearing does not cure the

deficient notice he received. The Court will not invent an actual notice exception to § 1326(d) in

light of the Supreme Court’s clear directive that a notice lacking a date and time is “not a notice to




5 See Pereira, 138 S. Ct. at 2115 n.7 (“Even if a notice to appear functions as a ‘charging document,’ that is not
mutually exclusive with the conclusion that a notice to appear serves another equally integral function: telling
a noncitizen when and where to appear.”)


                                                        8
appear under section 1229(a).” Pereira, 138 S. Ct. at 2118. “[T]he statute makes clear that Congress

fully intended to attach substantive significance to the requirement that noncitizens be given notice

of at least the time and place of their removal proceedings. A document that fails to include such

information is not a notice to appear under section 1229(a).” Id. (internal citations and quotations

omitted).

        Finally, the Court finds that Tornes’s receipt of a subsequent Notice of Hearing (“NOH”)

containing a date and time for his removal hearing does not vest jurisdiction with the immigration

judge. The Government argues that before Pereira, some courts of appeals “held that a Notice to

Appear lacking the date and time of the hearing, together with the later served Notice of Hearing,

w[as] together sufficient to meet the statutory definition under § 1229(a)(1).” (Gov’t. Resp., Dkt. 19,

at 25). Pereira, however, held that a notice to appear lacking a date and time is not a NTA under the

statute. In this case, then, there is not a NTA and a NOH that could have together supplied the

immigration judge with jurisdiction because there is not a NTA.

        Moreover, the Government contends that the defect “cured” by the NOH is the lack of

notice in the NTA. (Id.). But the Government conflates the concept of notice with the concept of

jurisdiction. As discussed above, federal regulation provides that “[j]urisdiction vests, and

proceedings before an Immigration Judge commence, when a charging document is filed with the

Immigration Court.” 8 C.F.R. § 1003.14(a). A charging document includes a NTA, but not a NOH.

Id. § 1003.13 (“Charging document means the written instrument which initiates a proceeding before

an Immigration Judge. . . . [T]hese documents include a Notice to Appear, a Notice of Referral to

Immigration Judge, and a Notice of Intention to Rescind and Request for Hearing by Alien.”).

Accordingly, a Notice of Hearing cannot serve as a “charging document” vesting the immigration

judge with jurisdiction under the statute. And, as stated above, the Court will not invent an actual

notice exception to § 1326(d).



                                                   9
           In sum, the Government has not raised any persuasive arguments for replacing the plain

statutory requirements under § 1229(a) with the regulation’s requirements in 8 U.S.C. § 1003.15(b).

This Court must apply the statutory definition of the NTA “as it is written.” Pereira, 138 S. Ct. at

2120 (quoting Burrage v. United States, 571 U.S. 204, 218 (2014)). “A putative notice to appear that

fails to designate the specific time or place of the noncitizen’s removal proceedings is not a notice to

appear under section 1229(a).” Pereira, 138 S. Ct. at 2113 (internal citations and quotations omitted).

           Based on the plain language of the statute, the Court concludes that a Notice to Appear

must include the time and place of the removal proceedings in order to constitute the appropriate

charging document that vests the immigration court with jurisdiction. Because the notice that

Tornes received was not a Notice to Appear, jurisdiction never vested with the immigration judge.

                                           2. Fundamental Fairness

           The Court must now consider whether it is fundamentally fair for a removal proceeding to

be conducted before an immigration judge without jurisdiction. Tornes contends that it is not. (Mot.

Dismiss, Dkt. 17, at 6). This Court agrees.

           “Fundamental fairness is a question of procedure.” Lopez–Ortiz, 313 F.3d at 230 (cleaned

up). For removal hearings, “due process requires that an alien who faces deportation be provided (1)

notice of the charges against him, (2) a hearing before an executive or administrative tribunal, and

(3) a fair opportunity to be heard.” Id. (citing Kwong Hai Chew v. Colding, 344 U.S. 590, 597–98

(1953)).

           The removal hearing in this case fails to satisfy the second and third requirements for

fundamental fairness. Although Tornes attended his removal hearing and, in that sense, had an

opportunity to be heard,6 his hearing is void for lack of jurisdiction and his opportunity to be heard



6   (See NTA, Dkt. 17-1; Order, Dkt. 17-2; Gov’t. Resp., Dkt. 19, at 3).


                                                        10
was not a fair one. “[J]urisdictional defects render a judgment void.” Matter of Reitnauer, 152 F.3d 341,

344 n.12 (5th Cir. 1998). A void judgment is not a hearing that comports with due process and it is

not a fair opportunity to be heard. Courts have a duty to ensure that “jurisdiction . . . defined and

limited by statute, is not exceeded.” Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908);

see also Wilson v. Carr, 41 F.2d 704, 706 (9th Cir. 1930) (“[I]f the order is void on its face for want of

jurisdiction, it is the duty of this and every other court to disregard it.”).7

        In Mendoza–Lopez—which recognized a due process right to collaterally challenge a prior

removal order as a predicate to a § 1326 charge—the Supreme Court analogized fundamental

unfairness in removal proceedings to those in criminal proceedings. See Mendoza–Lopez, 481 U.S. at

849 n.17. The Supreme Court declined to enumerate examples but specifically contemplated that

certain procedural errors are “so fundamental” that the result of the hearing in which they took

place may not “support a criminal conviction.” Id. The Court finds that a void order resulting from

an ultra vires proceeding is one such fundamental error.

        The Government argues that even if the defect in the NTA implicates the subject matter

jurisdiction of the immigration judge, Tornes has forfeited this claim because “[i]mmigration

courts—which constitute part of an administrative agency under the auspices of DOJ—are neither

Article I nor Article III courts.” (Gov’t. Resp., Dkt. 19, at 23). The Government cites only two cases

in support of this argument, neither of which are binding on the Court, and neither of which pertain

to the Government’s argument. The first case, Sohani v. Gonzales, 191 F. App’x 258 (5th Cir. 2006), is

an unpublished, non-binding opinion that predates Pereira in which the court concludes in a single



7 The Court declines to find that Tornes’s attendance at the hearing cured its fundamental unfairness. A party
cannot waive a tribunal’s lack of subject matter jurisdiction. “Subject-matter jurisdiction properly
comprehended . . . refers to a tribunal’s power to hear a case, a matter that can never be forfeited or waived.”
Marco v. United States, No. 1:09-CV-761, 2010 WL 3992113, at *7 (S.D. Ohio Oct. 12, 2010) (citing Union Pac.
Ry. Co. v. Bhd. of Loco. Eng’rs & Trainmen Gen. Comm. of Adjustment, Cent. Region, 558 U.S. 67, 81 (2009)
(concluding that the Immigration Judge’s “jurisdiction” under § 1003.14 refers to subject matter jurisdiction).


                                                      11
sentence that a noncitizen had waived his right to challenge the immigration judge’s jurisdiction

because he had conceded his removability and waived his right to appeal. Id. at 259. The court says

nothing about the appropriateness of waiving challenges to the jurisdiction of a court that is neither

an Article I nor an Article III court. The other case, Campos-Luna v. Lynch, 643 F. App’x 540 (6th Cir,

2016), states without any citation that challenges to the jurisdiction of Article I courts—which the

Government asserts an immigration court is not—may be waived. See id. at 542–43. The Court is

therefore unpersuaded by the Government’s argument, particularly in light of the Court’s duty to

ensure that “jurisdiction . . . defined and limited by statute, is not exceeded,” Mottley, 211 U.S. at 152,

and especially where, as here, the jurisdictional limitation arises from a “fundamental” defect used to

support a “criminal conviction,” Mendoza-Lopez, 481 U.S. at 849 n.17.

         The Court therefore concludes that because the immigration judge lacked jurisdiction over

the removal proceedings, the removal hearing was fundamentally unfair and cannot support a

criminal conviction. Tornes has satisfied this first requirement to collaterally attack his prior removal

order. See Cordova–Soto, 804 F.3d at 718–19 (quoting 8 U.S.C. § 1326(d)(c)). The Court next

considers whether Tornes has satisfied the remaining requirements for his collateral challenge.

                                        B. Right of Judicial Review

         Under 8 U.S.C. § 1326, a noncitizen bringing a collateral challenge must next show that the

removal hearing “effectively eliminated [his] right . . . to challenge the hearing by means of judicial

review of the order.” Cordova–Soto, 804 F.3d at 718–19 (citing 8 U.S.C. § 1326(d)(b)). The

Government argues that Tornes makes no showing that he was deprived of the right to meaningful

judicial review. (Gov’t. Resp., Dkt. 19, at 1–2). Tornes argues that he was not required to seek

judicial review because the administrative proceedings themselves were void. (Mot. Dismiss, Dkt. 17,

at 6).




                                                    12
        Certain procedural errors “are so fundamental that they may functionally deprive the alien of

judicial review.” Mendoza–Lopez, 481 U.S. at 849 n.17. “While the procedures required in an

administrative proceeding are less stringent than those demanded in a criminal trial, analogous

abuses could operate, under some circumstances, to deny effective judicial review of administrative

determinations.” Id. (citing Rose v. Clark, 478 U.S. 570, 577 (1986) (analogizing to fundamental

procedural errors in criminal proceedings, such as use of a coerced confession or adjudication by a

biased judge)).

        Here, the immigration judge did not have jurisdiction over the proceeding but rendered and

enforced a removal order nonetheless. As a result, there was no valid order from which Tornes

could seek an appeal. This fundamental procedural defect “functionally deprived [Tornes] of judicial

review.” See Mendoza–Lopez, 481 U.S. at 849 n.17. As in Mendoza–Lopez, “[t]he fundamental

procedural defects of the deportation hearing in this case rendered direct review of the Immigration

Judge’s determination unavailable.” 481 U.S. at 841 (concluding that respondents were completely

deprived of judicial review where immigration judge permitted waivers of the right to appeal that

were not the result of considered judgments by respondents, and failed to advise respondents

properly of their eligibility to apply for suspension of deportation.). See also Puc–Ruiz v. Holder, 629

F.3d 771, 782 (8th Cir. 2010) (“When the IJ lacks jurisdiction, his decisions are nullities.”).8 The

Court concludes that Tornes’s collateral challenge here is not barred because the void proceedings

deprived him of “available” administrative remedies.




8 The circumstances here are also analogous to the exhaustion analysis in United States v. Montano–Bentancourt,
151 F. Supp. 2d 794, 798 (W.D. Tex. 2001). There, the defendant was not given notice of the time, date, and
place of his removal hearing, and then ordered removed in absentia. Applying the Fifth Circuit’s three-part
test, the district court found that a defendant’s collateral challenge to his deportation order was not barred by
the exhaustion requirement because there were no administrative remedies “available” to him prior to
execution of the deportation order. Id. (quoting 8 U.S.C. § 1326(d)).


                                                       13
                                 C. Exhaustion of Administrative Remedies

        Finally, a noncitizen must show that he has “exhausted any administrative remedies that may

have been available to seek relief against the order.” 8 U.S.C. § 1326(d)(1). The Government argues

that Tornes made no attempt to exhaust administrative remedies. (Gov’t. Resp., Dkt. 19, at 1). The

Government asserts that Tornes cannot meet the exhaustion requirement because he waived appeal

in the underlying removal proceedings. (Id.). Tornes argues that he was not required to exhaust his

administrative remedies because the administrative proceedings themselves were void. (Mot.

Dismiss, Dkt. 17, at 6).

        Where a judgment is “void for lack of jurisdiction . . . [a] defendant is always free to ignore

the judicial proceedings . . . and then challenge that judgment on jurisdictional grounds in a collateral

proceeding.” Jacuzzi v. Pimienta, 762 F.3d 419, 420 (5th Cir. 2014) (citing Ins. Corp. of Ireland, Ltd. v.

Compagnie des Bauxites de Guinee, 456 U.S. 694, 706 (1982)) (emphasis in original). See also Reitnauer, 152

F.3d at 344 n.12.

        In the Fifth Circuit, “[e]ven when exhaustion is a jurisdictional bar, [the Fifth Circuit]

recognizes an exception ‘when administrative remedies are inadequate.’” Goonsuwan v. Ashcroft, 252

F.3d 383, 389 (5th Cir. 2001) (quoting Ramirez–Osorio v. INS, 745 F.2d 937, 939 (5th Cir. 1984)

(citing NLRB v. Indus. Union of Marine and Shipbuilding Workers of Am., 391 U.S. 418, 426 n. 8 (1968));

see also S. Ohio Coal Co. v. Office of Surface Mining, Reclamation & Enf., 20 F.3d 1418, 1424 (6th Cir.

1994) (quoting Shawnee Coal Co. v. Andrus, 661 F.2d 1083, 1093 (6th Cir. 1981) (“‘Exhaustion is not

required . . . where the administrative proceeding would be void.’”)); Drinkwater v. Metro. Life Ins. Co.,

846 F.2d 821, 826 (1st Cir. 1988) (citations and internal quotations omitted) (“Traditional exhaustion

principles do include an exception for instances when resort to the administrative route is futile or

the remedy inadequate.”).




                                                     14
        Under that exception, a defendant need not show exhaustion of administrative remedies

where “any attempt would have been futile based on the state of the law at that time.” United States v.

Ojeda–Escobar, 218 F. Supp. 2d 839, 844 (W.D. Tex. 2002) (citing Goonsuwan, 252 F.3d at 389). In this

case, at the time when Tornes was removed in May 2008, the Fifth Circuit had allowed an actual

notice exception to the date and time requirement for a statutorily deficient NTA in an unpublished

2007 opinion. See Mehdi v. Gonzales, 216 F. App’x 412, 414 (5th Cir. 2007). The Government argues

that Tornes received actual notice after receiving the deficient NTA because he was held in custody

until the hearing. (Gov’t. Resp., Dkt. 19, at 3 n.2; Order, Dkt. 17-2). Accordingly, based on the state

of the law at that time and before Pereira was decided, any attempt to appeal by Tornes would have

been futile. He therefore need not demonstrate exhaustion of administrative remedies under 8

U.S.C. § 1326(d)(1). See Ojeda–Escobar, 218 F. Supp. 2d at 844 (citing Goonsuwan, 252 F.3d at 389).

                                               D. Prejudice

        In a collateral challenge to a § 1326 prosecution in the Fifth Circuit, the general test for

prejudice requires a noncitizen to show that “‘there was a reasonable likelihood that but for the

errors complained of the defendant would not have been deported.’” Cordova–Soto, 804 F.3d at 718–

19 (quoting Benitez–Villafuerte, 186 F.3d at 658–59). In other words, “[i]f the defendant was legally

deportable and, despite the . . . errors, the proceeding could not have yielded a different result, the

deportation is valid for purposes of section 1326.” Benitez–Villafuerte, 186 F.3d at 659. Tornes argues

he was prejudiced because he was “ordered removed when the immigration court had no authority

to issue such an order.” (Mot. Dismiss, Dkt. 17, at 7). Tornes contends that he was not “legally

deportable” under Benitez–Villafuerte “because the immigration court did not have jurisdiction over

him.” (Id.) (citing Benitez–Villafuerte, 186 F.3d at 659). The Government counters that because

Tornes had admitted his removability and waived appeal, he would have been removed regardless of

whether the NTA contained the proper date and time of his removal hearing. (Gov’t. Resp., Dkt. 19,



                                                   15
at 28). Because “the result would have been the same,” Tornes has failed to show actual prejudice.

(Id.).

         However, the Fifth Circuit’s general test for prejudice in a collateral challenge to a § 1326

prosecution derives from cases in which there was no dispute as to the jurisdiction of the

immigration judge. See, e.g., Cordova–Soto, 804 F.3d at 719; Lopez–Ortiz, 313 F.3d at 229; Lopez–

Vasquez, 227 F.3d at 483; United States v. Encarnacion–Galvez, 964 F.2d 402, 409 (5th Cir. 1992). As

the Fifth Circuit noted in Benitez–Villafuerte, the Supreme Court has recognized that some removal

proceedings might be “so fundamentally unfair that [the petitioner] need not show actual prejudice.”

Benitez–Villafuerte, 186 F.3d at 659 (citing Mendoza–Lopez, 481 U.S. at 839 n.17). In Mendoza–Lopez,

the Supreme Court allowed collateral attack to a § 1326 indictment without a showing of prejudice.

The Supreme Court explained that “[b]ecause respondents were deprived of their rights to appeal,

and of any basis to appeal since the only relief for which they would have been eligible was not

adequately explained to them, the deportation proceeding in which these events occurred may not

be used to support a criminal conviction, and the dismissal of the indictments against them was

therefore proper.” Mendoza–Lopez, 481 U.S. at 842. The same principle applies here. Because the

immigration judge lacked jurisdiction, “the deportation proceeding in which these events occurred

may not be used to support a criminal conviction.” See id. The Court concludes that a removal

proceeding in which the immigration judge lacked jurisdiction is so fundamentally unfair that Tornes

need not show prejudice. Enforcing an invalid removal order to make Tornes eligible for criminal

prosecution under § 1326 would offend due process standards of fundamental fairness, and this

Court declines to do so.

         The Court concludes that Tornes has met his burden to collaterally attack the removal order

under 8 U.S.C. § 1326(d) and the Fifth Circuit’s due process standard. See Benitez–Villafuerte, 186

F.3d at 659 (citing Mendoza–Lopez, 481 U.S. at 839 n.17).



                                                    16
                                   III. CONCLUSION

       For the reasons given above, IT IS ORDERED that Tornes’s Motion to Dismiss, (Dkt.

17), is GRANTED. Accordingly, IT IS ORDERED that the indictment in this matter, (Dkt. 12),

is DISMISSED WITH PREJUDICE.

       This case is CLOSED.

        SIGNED on November 20, 2018.


                                          _____________________________________
                                          ROBERT PITMAN
                                          UNITED STATES DISTRICT JUDGE




                                            17
